UNITED STATES COURT OF APPEALS
                         For the Fifth Circuit



                             No. 01-50837
                           Summary Calendar


                  GENERAL ACCIDENT INSURANCE COMPANY,

                                                             Plaintiff,
                                VERSUS

                   UNITY/WATERFORD-FAIR OAKS, LTD.,

                             Defendant - Cross Claimant - Appellant,

                                VERSUS

               FIREMAN'S FUND INSURANCE COMPANY OF OHIO,

                                             Cross Defendant - Appellee.



           Appeal from the United States District Court
          For the Western District of Texas, San Antonio
                            (SA-97-CV-624)
                           November 8, 2002


Before BARKSDALE, DeMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

      Unity/Waterford-Fair Oaks, Ltd. (Unity) filed a cross-claim

against Fireman's Fund Insurance Company of Ohio (Fireman's) for

insurance benefits under an insurance policy issued by Fireman's

relative to property damage to an apartment project complex located


  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
in San Antonio, Texas and owned by Unity.                   The Fireman's policy was

an excess policy covering damages in excess of $1,000,000.00; and

Fireman's denied that the repair cost of all damages exceeded

$1,000,000.00.                The case was tried to the Court without a jury.

The     district          court    entered   extensive      findings   of    fact     and

conclusions of law and held that Unity was not entitled to recover

on the policy because the total of all losses did not exceed

$1,000,000.00             and    therefore   the   losses    were   not     covered   by

Fireman's policy.               Unity appeals to this Court.

        We have carefully reviewed the briefs, the record excerpts,

and relevant portions of the record itself.                   For the reason and the

findings made by the district court in its findings of facts and

conclusions of law, we AFFIRM the final judgment that Unity take

nothing from Fireman's.               AFFIRM.




g:\opin-sc\01-50837.opn.wpd